UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2376



ELIZABETH D. LINEN,

                                             Plaintiff - Appellant,

          versus


AMERICAN FAMILY PUBLISHERS; STEPHEN FRANCIS,
CEO; ED MCMAHON; DICK CLARK; BOOK COMPANIES;
OTHER SPONSORS; MAGAZINE COMPANIES; DEBORAH M.
YOUNG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-2025-2-23)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth D. Linen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth D. Linen seeks to appeal the district court’s order

denying her Fed. R. Civ. P 60(b) motion.   We dismiss the appeal for

lack of jurisdiction, because the notice of appeal was not timely

filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

October 8, 2002.    The notice of appeal was filed on November 18,

2002.    Because Linen failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We deny Linen’s motion for default judgment, and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED




                                   2